DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
In the interest of compact prosecution, Examiner notes the terms "display unit"  and “sensor unit” do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because structure, in the form of a display and a sensor, is recited to perform the function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-11, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPN 2019/017050).

With respect to claim 1, Chen teaches an electronic device (Figs. 4-6C), comprising: 
a first substrate (Figs. 4 and 5, either item 41 or 42 and paragraph [0031] teach a substrate.  Examiner notes either item 41 or 42 can read on a first substrate); 
a display unit disposed on the first substrate (Figs. 4 and 5, item 43 and paragraph [0032] teach a display layer including various display options); 
a sensor unit disposed on the first substrate (Figs. 4-6C, item 1 and paragraphs [0037] and [0038].  Examiner notes the term “on” includes indirect contact); and 
a first light blocking layer disposed between the sensor unit and the first substrate (Figs. 4-6C.  Figs 4, 6A and 6B, item 71 or Figs. 5 and 6C, item 75 teach a light blocking layer.  Examiner notes either item 71 or 75 can read on a first light blocking layer), wherein the first light blocking layer blocks a light entering the sensor unit (Figs. 4-6C.  Figs 4, 6A and 6B, item 71 or Figs. 5 and 6C, item 75 teach a light blocking layer.  The claim does not specify how much light must be blocked and a reasonably broad interpretation includes the teachings of Chen).
 
With respect to claim 2, Chen teaches the electronic device of claim 1, discussed above, further comprising a second light blocking layer disposed on the sensor unit, wherein the second light blocking layer has a first opening disposed corresponding to the sensor unit (Chen, Fig. 6A, items 71 and 76 and paragraph [0042].  Examiner notes item 71 reads on a first light blocking layer and item 76 reads on a second light blocking layer).

	With respect to claim 3, Chen teaches the electronic device of claim 2, discussed above, further comprising a third light blocking layer disposed above the second light blocking layer, wherein the third light blocking layer has a second opening (Chen, Fig. 6A, item 75).

With respect to claim 4, Chen teaches the electronic device of claim 3, discussed above, wherein the display unit is disposed between the first substrate and the third light blocking layer (Chen, Figs. 4 and 6A.  Examiner notes display unit 43 is below substrate 42 and above light blocking layer 75).

With respect to claim 5, Chen teaches the electronic device of claim 4, discussed above, further comprising a cover disposed above the third light blocking layer (Chen, Fig. 4, item 61 and paragraph [0031].  Examiner notes the term “cover” is subject to a reasonably broad interpretation and includes the teachings of Chen).

With respect to claim 7, Chen teaches the electronic device of claim 3, discussed above, wherein the second opening is arranged corresponding to the first opening (Chen, Fig. 6A.  Examiner notes the claim does not require any specific corresponding relationship and a reasonably broad interpretation includes the teachings of Chen).

With respect to claim 9, Chen teaches the electronic device of claim 1, discussed above, wherein the first light blocking layer covers a lower surface of the sensor unit (Chen, Figs. 5 and 6C, item 75 and paragraph [0040], [0041] and [0043].  Examiner notes the term “covers” is subject to a reasonably broad interpretation and includes partially covering).

With respect to claim 10, Chen teaches the electronic device of claim 1, discussed above, further comprising a backlight module (Chen, Figs. 4 and 5, item 5 and paragraphs [0029] and [0033] teach a backlight), wherein the first substrate is disposed on the backlight module (Chen, Figs. 4 and 5.  Examiner notes the term “on” includes indirect contact).

With respect to claim 11, Chen teaches the electronic device of claim 10, discussed above, wherein the first substrate is disposed between the backlight module and the display unit (Chen, Figs. 4 and 5.  Examiner notes substrate 41 is between backlight module 5 and display unit 43).

With respect to claim 14, Chen teaches the electronic device of claim 1, discussed above, wherein the sensor unit includes a sensor (Chen, paragraph [0032]), and the first light blocking layer surrounds the sensor (Chen, Fig. 5, item 75.  Examiner notes the term “surrounds” is subject to a reasonably broad interpretation and includes partially surrounds as taught by Chen).

With respect to claim 17, Chen teaches the electronic device of claim 1, discussed above, further comprising: 
a second substrate disposed above the sensor unit (Chen, Figs. 4 and 5, items 41 and 42.  Examiner notes one of item 41/42 read on a first substrate and the other reads on the second substrate); and 
a second light blocking layer disposed between the first light blocking layer and the second substrate (Chen, Figs. 5 and 6C, items 71 and 72.  Examiner notes either one of items 71 and 72 are between first light blocking layer 75 and the second substrate).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (USPN 2016/0266695).

With respect to claim 1, Bae teaches an electronic device (Figs. 4, 12 and 15), comprising: 
a first substrate (Fig. 12, item 210 and paragraph and [0096] teach a lower substrate); 
a display unit disposed on the first substrate (Fig. 12, items 221-223 and 230 and paragraph [0096].  Examiner notes the term “on” includes indirect contact); 
a sensor unit disposed on the first substrate (Fig. 15, item 243 and paragraph [0110].  Examiner notes the term “on” includes indirect contact); and 
a first light blocking layer disposed between the sensor unit and the first substrate (Fig. 15, item 242 and paragraph [0110] teach a black matrix light blocking layer below item 243 and above Fig. 12, item 210), wherein the first light blocking layer blocks a light entering the sensor unit (Figs. 12 and 15, item 242.  The claim does not specify how much light must be blocked and a reasonably broad interpretation includes the teachings of Bae).
However, Bae fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art at the time of the invention (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the various teachings of Bae because paragraphs [0109] and [0278] suggest modifications to the disclosed embodiments.

With respect to claim 9, Bae teaches the electronic device of claim 1, discussed above, wherein the first light blocking layer covers a lower surface of the sensor unit (Bae, Fig. 15.  Examiner notes the term “covers” is subject to a reasonably broad interpretation and includes partially covering).

With respect to claim 10, Bae teaches the electronic device of claim 1, discussed above, further comprising a backlight module (Bae Fig. 4 and paragraph [0079] teach a backlight), wherein the first substrate is disposed on the backlight module (Bae, Figs. 4 and 12 teach a display panel stack is above the backlight.  Examiner notes the term “on” includes indirect contact).

With respect to claim 11, Bae teaches the electronic device of claim 10, discussed above, wherein the first substrate is disposed between the backlight module and the display unit (Bae, Figs. 4 and 12).

With respect to claim 12, Bae teaches the electronic device of claim 1, discussed above, further comprising a second substrate (Bae, Fig. 15, item 250 and paragraph [0110] teach an upper substrate), 
wherein the sensor unit is disposed between the first substrate and the second substrate (Bae, Figs. 12 and 15 teach sensor 243 is below upper substrate 250 and above lower substrate 210).

With respect to claim 13, Bae teaches the electronic device of claim 12, discussed above, further comprising a cover (Bae, Fig. 12, item 110), 
wherein the second substrate is disposed between the sensor unit and the cover (Bae, Fig. 12 teaches substrate 250 is below cover 110 and above sensor 242).

With respect to claim 14, Bae teaches the electronic device of claim 1, discussed above, wherein the sensor unit includes a sensor (Bae, paragraphs [0101] and [0110]), and the first light blocking layer surrounds the sensor (Bae, Figs. 12 and 15.  Examiner notes the term “surrounds” is subject to a reasonably broad interpretation and includes partially surrounds as taught by Bae).

With respect to claim 15, Bae teaches the electronic device of claim 1, discussed above, further comprising a second substrate (Bae, Fig. 15, item 250 and paragraph [0110] teach an upper substrate), 
wherein the sensor unit is disposed between the second substrate and the display unit (Bae, Figs. 12 and 15 teach sensor 242 is below substrate 250 and above display 221-223 and 230).

With respect to claim 19, Bae teaches the electronic device of claim 1, discussed above, further comprising: 
a second substrate disposed above the sensor unit (Fig. 15, item 250 and paragraph [0110] teach an upper substrate); 
a light converting element disposed at a side of the second substrate facing the sensor unit (Figs. 12 and 15, item 241 and paragraphs [0101] and [0110]).


With respect to claim 20, Bae teaches the electronic device of claim 1, discussed above, further comprising a light converting element disposed adjacent to the first light blocking layer (Bae, Figs. 12 and 15, item 241 and paragraphs [0101] and [0110]).


Allowable Subject Matter
Claims 6, 8, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches an electronic device with various layers including substrates and light blocking layers in relation to a display and a sensor (see at least Bae et al. USPN 2016/0266695 and Chen et al. USPN 2019/0171050).  
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed structure.  Specifically, the prior art of record fails to teach or suggest “the electronic device of claim 5, further comprising a second substrate disposed between the cover and the first substrate” (claim 6 – emphasis added);
“the electronic device of claim 3, further comprising a second substrate disposed above the second light blocking layer, wherein the third light blocking layer is disposed at a side of the second substrate opposite to the second light blocking layer” (claim 8 – emphasis added);
“the electronic device of claim 1, further comprising: a second substrate disposed above the sensor unit; and another light blocking layer disposed at a side of the second substrate opposite to the sensor unit” (claim 16 – emphasis added); and
“the electronic device of claim 1, further comprising: a second light blocking layer disposed above the sensor unit, wherein the second light blocking layer has an opening; and a light converting element disposed in the opening of the second light blocking layer” (claim 18 – emphasis added).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Liu et al. (USPN 2021/0326570) and He et al. (USPN 2015/0195007) teach a display device including a sensor and light blocking layers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623